Pratt, J.
This appeal is taken by the owner of a portion of the property taken to widen a street from the award made to him for the land taken, and from the assessment made upon his remaining land for the benefits arising from such widening and improvement. The word “section,” as used in the charter, must be given a practical meaning, in order to carry out the purposes *471of the law. In the connection in which the word occurs it must be held to be qualified by the words “proposed to be improved,” so that a petition by the majority of the owners on the frontage proposed to be improved is sufficient compliance with the charter to confer jurisdiction. “Section” cannot mean any arbitrary and uniform length of street, like a block, or one-half a mile, but it must refer to a portion of a street proposed to be improved, and, when that portion is described, it is a section of a street. The petition herein was signed by a majority of the owners on the frontage proposed to be improved. But if there was any doubt about the sufficiency of the petition, it was waived by the appellant’s appearing before the commissioners and trying the case upon the merits. The only object of the notice was to get the party duly in court, and, having appeared, we think all objections to the form of the petition were waived. Grunberg v. Blumenlahl, 66 How. Pr. 62. We fail to see any irregularity in the proceedings of the common council or in the appointment of commissioners. The fact that two of the petitioners attempted to withdraw their names from the petition after the commissioners had been appointed, was immaterial. Town of Springport v. Teutonia Sav. Bank, 84 N. Y. 403; People v. Sawyer, 52 N. Y. 296. The -award, both as to damages for the land taken and for benefits to the remaining, seems to be supported by the evidence. Besides, the personal examinations made by the commissioners must be given some weight upon these questions. Lewis, Em. Dom. § 524. The record fails to show that in making the award the commissioners acted upon any erroneous principle. We are constrained to think that the decision of the commissioners was not only right in form and substance, but was made upon correct principles. Order affirmed. All concur.